Title: To Thomas Jefferson from John Rea, 8 July 1808
From: Rea, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 8 July 1808
                  
                  I have your esteem’d favour of 6th inst inclosing a Dft of the Bank of Washington on the Bank of the United States of this place for the amount of my account against you Dollars 352.67½ for which I thank you, I am happy the articles arrived in good condition, and gives satisfaction. any of your future commands shall be carefully attended too by Sir 
                  Your oblidged humble Servant
                  
                     John Rea 
                     
                  
               